DETAILED ACTION

This communication is in response to the Application filed on 28 April 2020. Claims 1-16 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 April 2020 and 29 June 2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Means Plus Function Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 2-14 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because their limitations use non-structural terms “input unit”, “inference unit”, “representative feature extraction unit”, “ground feature calculation unit”, “output unit”, “explanation information generation unit”, “ground feature storage unit”, “clustering unit”, coupled with functional language “for” (“configured to”) without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2-14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
           Regarding claim 2, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: CPU + RAM/ROM + program (p.12, lines 15-22) as “input unit”, “inference unit”, “representative feature extraction unit”, “ground feature calculation unit”, and “output unit”.  
           Regarding claim 3, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: CPU + RAM/ROM + program (p.12, lines 15-22) as “explanation information generation unit”.  
           Regarding claim 10, review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: CPU + RAM/ROM + program (p.12, lines 15-22) as “ground feature storage unit” and “clustering unit”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Automatic Generation for Sentences which Explain Classification Processes by Decision Tree and Decision Network”, hereinafter referred to as Sakitsu et al.

Regarding claim 11, Sakitsu et al. discloses an inference device for inferring which of a predetermined class an input image belongs to using an inference process with an inference model generated by machine learning using a neural network, the inference device comprising: 

an input unit for inputting an image (Sakitsu et al., section 2.1 and 2.2. See also Sakitsu et al., fig. 1, target reference input.); 

an inference unit that infers which class the input image belongs to, using the inference model (Sakitsu et al., sections 2.1 and 2.2 describe a classification algorithm by decision tree and network (i.e., inference model).); and 

an output unit that outputs, together with an inferred class, a feature which is a basis for determining that the image belongs to the inferred class (Sakitsu et al., section 2.2- output destination and output node.).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Automatic Generation for Sentences which Explain Classification Processes by Decision Tree and Decision Network”, hereinafter referred to as Sakitsu et al., in view of “Visualization of the image classification process of the evolutionary condition judgment network”, hereinafter referred to as Kobayashi et al.

Regarding claim 12, Sakitsu et al. discloses the inference device according to claim 11, but not wherein: the output unit outputs a word representing a concept corresponding to the feature.  20Attorney Docket No.: 4041 J-003824-US-CO 

Kobayashi et al. is cited to disclose wherein the output unit outputs a word representing a concept corresponding to the feature (Kobayashi et al., section 1 and 3.3 – describes presenting which part in an image corresponds to each feature representation in an explanatory path.). Kobayashi et al. benefits Sakitsu et al. by presenting which part in an image corresponds to each feature representation in an explanatory path, thereby providing additional data description detail to the explanatory sentence generation device of Sakisu et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of Sakitsu et al. with those of Kobayashi et al. to improve the automatic generation of description of data classification process described by Sakitsu et al. 


Allowable Subject Matter
Claims 1-10 and 15-16 are allowed.
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Other related prior art is listed in the attached PTO-892. Of particular interest are Sakitsu et al., Kobayashi et al., Ribeiro et al., and Canon Inc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659